11-5273-cr
United States v. Opoku-Agyemang

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 5th day of February, two thousand fourteen.

PRESENT:

           JOSÉ A. CABRANES,
           SUSAN L. CARNEY,
           CHRISTOPHER F. DRONEY,
                                Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,

                     Appellee,

                               -v.-                                                             No. 11-5273-cr

KOFI OPOKU-AGYEMANG,

                     Defendant-Appellant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLEE:                                                            RAJIT S. DOSANJH, Assistant United States
                                                                         Attorney, for Richard S. Hartunian, United
                                                                         States Attorney for the Northern District of
                                                                         New York, Syracuse, NY.

FOR DEFENDANT-APPELLANT:                                                 STEVEN YUROWITZ, Newman & Greenberg,
                                                                         New York, NY.




                                                                   1
        Appeal from a judgment, entered December 16, 2011, of the United States District Court
for the Northern District of New York (Thomas J. McAvoy, Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

        Defendant Kofi Opoku-Agyemang (“Opoku”) timely appeals his conviction and subsequent
sentence on charges of possession of a stolen access device (here, credit card numbers) with intent
to defraud, in violation of 18 U.S.C. §§ 1029(a)(3) and (b)(1) , and possession of images of United
States currency with intent to defraud, in violation of 18 U.S.C. §§ 474(a) and 481.

        Opoku challenges his conviction and sentence on numerous grounds. Specifically, Opoku
argues that (1) the District Court erred by admitting evidence of his prior conviction; (2) his waiver
of his right to counsel was not “knowing and intelligent”; (3) the evidence was insufficient to
support a conviction on Count Two; (4) the District Court erred when it denied him a continuance
to consult an expert and limiting his cross-examination of Government witnesses; (5) Opoku was
not competent to represent himself at sentencing; and (6) his sentence was procedurally and
substantively unreasonable.

       We have reviewed the record and considered all of Opoku’s arguments on appeal and find
them to be without merit. Accordingly, we AFFIRM the judgment of the District Court entered
December 16, 2011.



                                               FOR THE COURT,
                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                   2